    Case 6:21-cr-00014-H-BU Document 24 Filed 07/27/21             Page 1 of 1 PageID 58



                            I.JNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  SAN ANGELO DTVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                              NO. 6:21-CR-014-0l-H

JIMMY ACOSTA CARRASCO, JR (1),
     Defendant.


                  ORDER ACCEPTING REPORT AIYD RECOMMEhIDATION
                     OF TIIE UNTTED STATES MAGISTRATE JUDGE
                            CONCERI\ING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636(bxl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated July   ZK   2021




                                             JAME         S    YHENDRIX
                                             UNI     D STATES DISTRICT JUDGE
